Citation Nr: 1433569	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-12 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for adjustment disorder with anxiety and depression from August 1, 2007 to May 4, 2009 and in excess of 50 percent thereafter, to include whether a reduction from 70 percent to 30 percent disabling was proper.

2.  Entitlement to a disability rating in excess of 10 percent for tendonitis of the left wrist. 

3.  Entitlement to a compensable disability rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from December 1995 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2011, the Veteran testified at hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the record.  

In December 2011, the Board remanded this case for additional development.  The requested development has been completed, and the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.  The RO complied with 38 C.F.R. § 3.105 in executing the reduction of the disability rating for the service-connected adjustment disorder with anxiety and depression.

2.  A May 2007 rating decision reduced the disability rating for the Veteran's adjustment disorder with anxiety and depression from 70 percent to 30 percent, effective August 1, 2007.

3.  The evidence of record does not establish that there was actual improvement in the Veteran's service-connected adjustment disorder with anxiety and depression or that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

4. The record does not indicate that the Veteran experiences total occupational and social impairment in most areas due to service-connected adjustment disorder with anxiety and depression.  

5.  The Veteran's left wrist tendonitis is manifested by dorsiflexion to 40 degrees, palmar flexion to 80 degrees and without ankylosis of the wrist.

6.  The Veteran's allergic rhinitis disorder is not manifested by greater than 
50-percent obstruction of nasal passage on both sides or complete obstruction on one side. 


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 70 percent schedular rating for service-connected adjustment disorder with anxiety and depression have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 3.655, 4.130, Diagnostic Code (DC) 9440 (2013).

2.  The criteria for a 100 percent rating for adjustment disorder with anxiety and depression have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344, 3.655, 4.130, Diagnostic Code (DC) 9440 (2013).  

3.  The criteria for a rating in excess of 10 percent for left wrist tendonitis have not been met.  38 U.S.C.A. § 1155, 5107  (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5215 (2013).

4.  The criteria for a compensable rating for allergic pharyngitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6522, 6523, 6524 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, an October 2008 letter fulfilled the requirements of Vazquez.  The October 2008 letter informed the Veteran of how disability ratings are determined and informed the Veteran that evidence to be considered in determining a disability evaluation includes the nature and symptoms of the condition, the severity and duration of symptoms and the impact of the condition on employment and daily life. The letter listed examples of evidence that may affect how a disability evaluation is assigned.

VCAA provisions are not applicable to reduction cases found in 38 C.F.R. § 3.105  (2013), because this regulation contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  However, even assuming there was an error in satisfying any such notice requirements, any such error would be harmless given the fully favorable determination being made by the Board in this decision.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's increased rating claims.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The RO/AMC substantially complied with the Board's December 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97   (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The RO/AMC secured additional VA treatment records and afforded the Veteran  VA examinations to rate the current severity of her left wrist tendonitis and allergic rhinitis.  The RO/AMC has substantially complied with the Board's instructions. 

The Veteran had VA examinations for adjustment disorder in December 2006, February 2008 and May 2009.  She had VA examinations for left wrist tendonitis in March 2007, February 2008 and January 2012.  Examinations for allergic rhinitis were provided in March 2007 and January 2012.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations were conducted which fully addressed the symptoms and manifestations of the Veteran's adjustment disorder, left wrist tendonitis and allergic rhinitis.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Furthermore, as noted, the Veteran was afforded a Board hearing in January 2011.  The acting Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence. Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A  (West 2002 & Supp. 2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that are being decided.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis of Claims

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2008).  In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Reduction of Rating for Adjustment Disorder

Adjustment disorder is evaluated (rated) under Diagnostic Code 9440.  This disability is rated according to the general rating formula for mental disorders.  See 38 C.F.R. § 4.130.

Under the rating criteria, a 30 percent evaluation is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name. 

A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A score in the range of 51 to 60 indicates moderate symptoms (e.g., a  flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran at his latest address that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  The procedural framework and safeguards set forth in 38 C.F.R. § 3.105 governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993). 

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c); see Smith v. Brown, 5 Vet. App. 335 (1993).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

The Board is required to establish, by a preponderance of the evidence, that a rating reduction on appeal is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325   (1995).
An August 1998 rating decision granted service connection for adjustment disorder with anxiety and depression.  A 30 percent rating was assigned from October 1998.  In October 2004, the rating for adjustment disorder was increased to 70 percent, effective from March 2003.   A January 2007 rating decision proposed to reduce the rating for adjustment disorder with anxiety and depression from 70 percent to 30 percent disabling. 

Initially, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, in the January 2007 notice letter and rating decision, the RO complied with these procedural requirements.  The Veteran was given 60 days to present additional evidence and was notified at her address of record.  She did not request a predetermination hearing.  The Veteran was informed that the reason the RO proposed to reduce her rating from 70 percent to 30 percent was because her condition had improved.  In the accompanying January 2007 rating decision, the RO proposed to reduce the Veteran's disability rating for adjustment disorder with anxiety and depression from 70 percent to 30 percent.  The final reduction was implemented in a May 2007 rating decision.  The effective date of the reduction, August 1, 2007, was effective the last day of the month after expiration of the 60-day period from the date of notice of the January 2007 final rating action, as set forth in the applicable VA regulation.  See 38 C.F.R. § 3.105(e).  Thus, all procedural requirements were met.

The RO based the rating reduction on a December 2006 VA examination.  The December 2006 VA examination reflects that the Veteran reported complaints of feeling depressed and difficulty getting along with others socially.  She also complained of poor and fractured sleep.    

Upon mental status examination, the examiner noted that the Veteran was cooperative.  She did not have impairment of thought processes or communication.  She did not have delusions or hallucinations.  There was no inappropriate behavior noted.  She did not complain of thoughts of suicide or homicide.  She demonstrated an ability to maintain her personal hygiene.  There was no memory loss or impairment.  She did not complain of panic attack.  She did complain of depressed mood and poor sleep.  The VA examiner indicated that the Veteran had the capacity to manage financial affairs in her own best interest.  The examiner diagnosed depressive disorder, not otherwise specified.  A GAF score of 60 was assigned.  

The examiner indicated the Veteran was suffering from depressive symptoms and had personality disorder characteristics.  The examiner indicated that he did not see evidence that she was unemployable.  The examiner noted that the Veteran was a single mother of two young children, and it would be difficult for her to obtain and retain a job because of this.  The examiner stated, from a mental health standpoint, if she were able to have adequate childcare when she was working, in his opinion, she would be able to obtain and retain a job.  

Although the Veteran reported that she was not working, the VA examiner indicated that she would not be unemployable due to her adjustment disorder.  The examiner indicated that, from a mental health standpoint, if she were to have adequate childcare when she was working, in his opinion she would be able to obtain and retain a job.  

A statement from a VA psychologist, dated in July 2007, noted that the Veteran's score on the Beck Depression Inventory was indicative of moderate to severe depression symptoms.  The psychologist indicated that the Veteran reported being unable to work and being isolated from friends and family.  She also reported difficulty with outbursts of anger and irritability.  

In the present case, the Board finds that the reduction of the Veteran's disability rating for his service-connected adjustment disorder with anxiety and depression was not appropriate.  The evidence of record does not reflect improvement from the evidence previously of record which would warrant a reduction in the rating assigned for adjustment disorder.  In this regard, the April 2003 VA examination reflects complaints of depressive symptoms, poor sleep and irritability.  The Veteran reported problems with social situations.  She reported that she was not working and had been told by employers that she did not interact well with people.  The April 2003 examination reflects that the examiner assigned a GAF score of 54 for adjustment disorder and a GAF of 54 for personality disorder.   

The record shows that the Veteran complained of the same type of symptoms of adjustment disorder at the December 2006 VA examination that she reported in 2003, such as sleep problems and depressive symptoms.  The GAF score of 60 assigned in December 2006 is only slightly higher than the previously assigned score and therefore does not indicate a substantial improvement in the Veteran's occupational and social functioning.  The December 2006 examination does not reflect improvement in the Veteran's social and occupational functioning from the prior examination.  The December 2006 examination indicated that the Veteran was not employed and reported problems getting along with other socially.  Although the December 2006 examiner opined that the Veteran could work if she had adequate child care, the examination report did not address whether the occupational problems that were noted in December 2003, such as the Veteran's report of problems interacting with people at work, had improved.  In addition, post-reduction evidence does not support a finding of sustained improvement in the Veteran's disability.  Thus, the evidence of record does not establish an improvement in the Veteran's adjustment disorder.  For these reasons, the Board finds that the reduction of the Veteran's disability rating for adjustment disorder with anxiety and depression was not appropriate.  Accordingly, the 70 percent disability rating for adjustment disorder with anxiety and depression is restored.   

Increased Rating for Adjustment Disorder with Anxiety and Depression

An October 1998 rating decision granted service connection for adjustment disorder with anxiety and depression.  A 30 percent rating was assigned from October 1998.  A March 2003 rating decision granted a 70 percent evaluation for adjustment disorder with anxiety and depression.  A May 2007 rating decision reduced the rating for anxiety and depression to 30 percent disabling from August 1, 2007.  

As the 70 percent rating for adjustment disorder has been restored in this decision, the remaining issue for consideration is whether a rating in excess of 70 percent is warranted during the appeal period.

A VA examination in February 2008 indicated that the Veteran was well-oriented to time, place, person and situation. She indicates a vague history of auditory and visual hallucinations as well as paranoia.  The examiner indicated that the Veteran has the capacity to manager her benefits.  

A May 2009 VA examination reflects that the Veteran was oriented to time, place and person.  She did not have impairment of thought processes.  There were no findings of delusions of hallucinations.  The Veteran was found to be able to perform activities of daily living.  The examiner noted that the Veteran did not appear to be totally disabled.  The examiner stated that it is probability that she was capable of gainful employment but may have difficulties due to being a single parent.  The examiner noted that it is likely that her personality disorder symptoms are associated with problems in social skills and difficulties getting along with others.  The examiner noted that this appeared to lead to somewhat chaotic relationships both in the workplace and socially.  

The Board concludes that the Veteran's adjustment disorder with anxiety and depression has not approximated the criteria for a 100 percent rating at any point during the appeal period.  The evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

While the Veteran complained of vague auditory and visual hallucinations in May 2008, the evidence does not reflect that such hallucinations are persistent.  A VA mental health treatment note dated in April 2008 reflects that the Veteran denied auditory and visual hallucinations.  She also denied auditory and visual hallucinations upon VA examination in May 2009.   

For the reasons set forth above, the Board finds that the assignment of a 100 percent rating for adjustment disorder with anxiety and depression is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  However, because there is a preponderance of the evidence against the claim, reasonable doubt may not be resolved in the Veteran's favor.  

Tendonitis of the Left Wrist

Service connection for tendonitis of the left wrist was granted in an August 1998 rating decision.  A 10 percent rating was assigned from October 1998.  A claim for an increased rating was received in February 2007.  

Tendonitis of the left wrist is rated as according to Diagnostic Code 5024, which pertains to tenosynovitis.  Diagnostic Code 5024 provides that the diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002.  

Degenerative arthritis is rated under Diagnostic Code 5003.  When limitation of motion of a specific joint is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5214 provides criteria for ankylosis of the wrist.  Under this Code, when there is favorable ankylosis in 20 to 30 degrees of dorsiflexion, the disability will be rated at 30 percent if it is the major hand, and 20 percent if it is the minor hand.  Any other position, except favorable, receives a 40 percent rating for the major hand and 30 percent for the minor hand.  Unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or palmar deviation, receives a 50 percent rating for the major hand and 40 percent for the minor hand.  Extremely unfavorable ankylosis is rated as the loss of use of hands under 38 C.F.R. § 4.71a, Diagnostic Code 5125. 

Diagnostic Code 5215 provides that limitation of motion of the wrist to less than 15 degrees of dorsiflexion or where palmar flexion is limited in line with the forearm, a 10 percent evaluation is for assignment.  This is the maximum rating available under this Code. 

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

Normal wrist dorsiflexion is 70 degrees, normal wrist palmar flexion is 80 degrees, wrist ulnar deviation is 45 degrees and wrist radial deviation is 20 degrees.  38 C.F.R. § 4.71, Plate I.

VA examinations show that the Veteran is right-hand dominant.  Accordingly, the criteria pertaining to the minor extremity are applicable in this case.  

At the Board hearing, the Veteran testified that she has pain and throbbing in her wrist.  She testified that she experiences wrist pain with driving, doing repetitive tasks around the house and lifting her child.   

The Veteran had a VA examination in March 2007.  The Veteran reported pain of the left wrist on daily life activity, which was described as 4/10 in severity.  The reported that the pain flared to 9/10 with activities such as pull-ups, push-ups, lifting 20 pounds, typing and working at the computer.  It was noted that she was wearing a brace on her left wrist.  

Objective findings showed no swelling, redness or deformity of the wrist.  The Veteran had tenderness of the ulnar side of the left wrist joint.  The strength of the left hand was less than the right hand.  The Veteran had dorsiflexion of the left wrist to 40 degrees and palmar flexion to 80 degrees.  The range of motion of the left wrist was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination following use and during flare-ups.  An x-ray of the wrist was normal.

The Veteran had a VA examination in February 2008.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported a history of left wrist pain since April 1997 after performing repetitive lifting activities in service.  The Veteran reported that she was diagnosed with extensor carpi ulnaris tendonitis.  She had a cortisone injection which provided minimal relief.  The Veteran reported that she was still having "sharp, shooting" pain in the wrist, especially with repetitive motion and activities.  There were no periods of flare-up.  She did utilize a brace.  There was no effect on her occupation, as she was unemployed.  Her activities of daily living were affected in that she had difficulty performing heavy lifting, lifting her children and typing.  

Physical examination showed ulnar deviation of 0 to 40 degrees with pain along the ulnar aspect.  Radial deviation was 0 to 20 degrees with less pain.  Volar flexion was 0 to 45 degrees with less pain.  Dorsiflexion was to 40 degrees with pain along the ulnar aspect of the wrist.  There was tenderness over the Extensor Carpi Ulnaris tendon of the left wrist, and there was some swelling in the tendon sheath.  There were no additional limitations following repetitive use, other than increased pain.  There were no flare-ups.  There was no incoordination, fatigue, weakness or lack of endurance on the function of the joint.  

Upon VA examination in January 2012, the Veteran reported continued pain along the ulnar aspect of her left wrist with repetitive motion and activities.  She reported that she used a wrist splint when the pain became severe.  The Veteran also reported flare-ups which impacted the function of her wrist.  She reported that, with repetitive lifting tasks, her pain level increased requiring rest and use of a wrist splint.  

On physical examination, the Veteran had palmar flexion of 80 degrees or greater.  There was no objective evidence of painful motion.  Dorsiflexion of the left wrist was to 70 degrees or greater, with objective evidence of painful motion at 60 degrees.  With repetition of range of motion, the Veteran had palmar flexion of 80 degrees or greater and dorsiflexion of 70 degrees or greater.  The examiner indicated that the functional loss of the left wrist included weakened movement and pain on movement.  Muscle strength testing of the left wrist was 4/5.  The examiner noted that there was no ankylosis of the wrist.  

The Board finds that a rating in excess of 10 percent for left wrist tendonitis is not warranted.  The criteria for a higher rating under Diagnostic Code 5214 are not met, as the evidence does not show favorable ankylosis of the left wrist. The January 2012 VA examination indicated that ankylosis of the wrist is not present.
The Board has considered functional loss due to pain or painful motion where limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Further, because the Veteran is receiving the maximum disability rating for limitation of motion under Diagnostic Code 5215, consideration of the provisions of DeLuca are not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The evidence does not show neuropathy of the left upper extremity associated with tendonitis of the wrist; accordingly, a separate rating is not assignable for neurological impairment.  

For the reasons set forth above, the Board finds that the criteria for an increased rating in excess of 10 percent for tendonitis of the left wrist have not been met.  As the preponderance of the evidence is against the claim, the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Allergic rhinitis

An August 1999 rating decision granted service connection for allergic rhinitis and assigned a non-compensable rating.  A claim for an increased rating was received in February 2007.

Allergic rhinitis is rated according to Diagnostic Code 6522.  Diagnostic Code 6522 provides that a 10 percent rating is warranted for allergic or vasomotor rhinitis, without polyps, but greater than 50 percent obstruction of nasal passage on both sides or complete obstruction of one side.  A 30 percent rating is assignable for allergic or vasomotor rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

The Veteran had a VA examination in March 2007.  The Veteran complained of runny nose, with interference of breathing through the nose, irritation of the eyes and itching of the throat.  The Veteran reported that she was allergic to pollen, pet dander and dust.  She was diagnosed to have recurrent allergic rhinitis and was prescribed allegra with some benefit.  The Veteran reported that she had severe episodes of recurrent allergic rhinitis twice a month and was prescribed nasal spray, which was added to Allegra, with some relief of symptoms.  

The Veteran reported that she had daily runny nose, with interference of breathing through the nose.  It was noted that the Veteran had run out of her medications, which were Allegra and Flonase nasal spray.  There was no prurulent discharge and no dyspnea.  There were no incapacitating episodes requiring bedrest and treatment by a physician.  The examiner noted objective findings of normal nasal mucous membrane.  There was no nasal obstruction.  There was no tenderness of the sinuses.  The examiner diagnosed recurrent allergic rhinitis, symptomatic. 

The Veteran had a VA examination in January 2012.  The examiner noted a long history of nasal obstruction, rhinorrhea and sneezing.  The Veteran reported that she had taken cetirizine and flunisolide in the past but not for the past several weeks.  

The examiner indicated that the Veteran has rhinitis.  The examiner noted that the Veteran did not have greater than 50 percent obstruction of the nasal passage of both sides due to rhinitis or complete obstruction on one side due to rhinitis.  The Veteran did not have permanent hypertrophy of the nasal turbinates.  The Veteran did not have granulomatous rhinitis.  

At the Board hearing, the Veteran testified that she has mucus in her nose and has difficulty breathing.  

The Board finds that, based on all the evidence, the Veteran's allergic rhinitis does not meet or more nearly approximate the criteria for a compensable rating.  The Veteran does not have greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  

The Board has reviewed the remaining Diagnostic Codes relating to diseases of the nose and throat but finds DC 6522 is the most appropriate Diagnostic Code to apply in this case and that a compensable rating is not available under any other Diagnostic Code.  The January 2012 VA examination reflects that there were no other disabilities of the nose and throat diagnosed, other than rhinitis.  Thus, the Veteran is not entitled to a compensable disability rating for service-connected allergic rhinitis under any Diagnostic Codes relating to diseases of the nose and throat. 38 C.F.R. § 4.97.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for allergic rhinitis.  As there is a preponderance of the evidence against the claim for an increase rating, reasonable doubt may not be resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

With respect to the first prong of Thun, there has been no showing that the Veteran's disability picture is so exceptional that it could not be contemplated adequately by the applicable schedular rating criteria discussed above.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria for adjustment consider the Veteran's occupational and social impairment, due to such symptoms as sleep impairment and depression.  The rating criteria pertaining to the left wrist disability consider range of motion, to include functional limitation due to pain.  The criteria for allergic rhinitis consider whether there is nasal obstruction or polyps due to rhinitis.  

In this case, the Veteran has previously indicated that she was unemployable by reason of her service-connected disabilities.  Under certain circumstances, a claim for an increased rating for a service-connected disability includes a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam).  In this case, the Veteran withdrew a claim for entitlement to restoration of a TDIU in January 2011.  Consequently, the Board will not further address this issue.

For the reasons set forth above, the Board finds that the schedular rating criteria are adequate to rate the Veteran's adjustment disorder, left wrist tendonitis and allergic rhinitis, and referral for extraschedular consideration is not warranted. 
38 C.F.R. 3.321(b)(1).




ORDER

The reduction of the disability rating for the Veteran's adjustment disorder with anxiety and depression was not proper, and the 70 percent disability rating is restored, effective August 1, 2007.

A rating in excess of 70 percent for adjustment disorder with anxiety and depression is denied.

A rating in excess of 10 percent for tendonitis of the left wrist is denied.  

A compensable rating for allergic rhinitis is denied.  





____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


